Citation Nr: 1446230	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  06-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a separate rating for lateral instability or subluxation of service-connected left knee disability. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2008, the Board remanded the appeal for additional development. 

In September 2009, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee, and granted a separate 10 percent for arthritis with limitation of motion. 

The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a January 2010 Joint Motion for Remand (JMR).  The JMR specified that the Board's grant of a separate 10 percent rating for arthritis with limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003, was not to be disturbed.  The Board's decision was otherwise vacated and the Veteran's claim was remanded to the Board for readjudication. 

In June 2010, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee.  In adjudicating this claim, the Board concluded that the Veteran was not entitled to a separate rating for lateral instability or subluxation of the service-connected left knee disability. 

The Veteran then appealed the June 2010 Board decision to the Court.  In a June 2011 Order, the Court granted the May 2011 JMR.  The JMR specified that the Board's denial of a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee should not be disturbed.  Rather, the only decision the parties disagreed with was the Board's denial of a separate rating for lateral instability or subluxation of the left knee.  The Board's decision as to this issue was therefore vacated, and the Veteran's claim was remanded to the Board for readjudication.  

Thereafter, in December 2011, the Board remanded the issue of entitlement to a separate rating for lateral instability or subluxation of the knee for further development, including the procurement of VA and private treatment records and a current VA knee examination.  The Board also assumed jurisdiction of a claim for entitlement to TDIU per Rice. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The record before the Board includes both a paper as well as an electronic claims file.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's left knee disability has been productive of slight instability.


CONCLUSION OF LAW

The criteria for a separate 10 percent rating for left knee instability throughout the appeal period have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim. 38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2009). Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. 

In this case, in letters dated in July 2005, December 2006, and July 2008, the RO/AMC provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA. The December 2006 and July 2008 letters advised the Veteran of the type of evidence needed to establish a disability rating and an effective date.  The claim was last readjudicated in June 2014. 

As the Dingess notice came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the RO in September 2009, after proper VCAA notice was provided and after the Veteran had an opportunity to respond. Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records and examination reports, and private treatment records. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations. See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

Separate Rating for Left Knee Instability

As explained above, the Veteran is already in receipt of a 10 percent rating for traumatic arthritis of the left knee (i.e., limitation of motion) under Diagnostic Code 38 C.F.R. § 4.71a, Diagnostic Code 5010, and a 20 percent rating for status post arthroscopy of the left knee under Diagnostic Code 38 C.F.R. § 5258 (semilunar/dislocated cartilage with frequent episodes of "locking," pain, and effusion in to the joint).  Again, the Board's previous findings with respect to these issues remain undisturbed per the Court Orders and JMRs discussed above.  As such, the only remaining issue before the Board with respect to the left knee is whether a separate rating for instability/subluxation is warranted here. 

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period, a separate evaluation of 10 percent for slight instability of the left knee is warranted under Diagnostic Code 5257. 38 C.F.R. § 4.71a.  Diagnostic Code 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71a.

Limitation of motion and instability of the knee may be rated separately. See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When evaluating the symptoms under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as Diagnostic Code 5257 is not based on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

In this case, the Veteran has consistently and competently reported symptoms of left knee instability throughout the appeal period.  In this regard, lay assertions may serve to support a claim for service connection or an increased rating, by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006)(addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  Here, the evidence includes August 2005, July 2009, and January 2014 VA joint examination reports where the Veteran endorsed instability symptoms of the left knee, including episodes of locking and giving way, near-falling, and use of a left knee brace.  The August 2005 VA examiner expressly diagnosed left knee arthralgia with chondromalacia patella and periodic instability. (Emphasis added).  Moreover, while the January 2014 VA examiner did not find objective findings of instability, he stated that giving way did in fact occur.  The record also includes private treatment records dated in December 2005, August 2008, and February 2009, where the Veteran again reported ongoing instability symptoms of the left knee.  

From this record, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran has at least slight instability of the left knee to warrant a separate 10 percent rating under Diagnostic Code 5257.  Moreover, as the Veteran's reported symptoms, such as giving way, do not necessarily overlap with those contemplated under DC 5258, a separate rating under DC 5257 does not violate the rule against pyramiding. See 38 C.F.R. § 4.14 .Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire appeal period, a separate evaluation for slight instability of the left knee is warranted under Diagnostic Code 5257. 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation. Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected left knee disability.  The service-connected left knee rating criteria specifically provide for ratings based on the presence of arthritis, limitation of motion, instability, and semilunar/dislocated cartilage with frequent episodes of "locking," pain, and effusion in to the joint.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected left knee disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1).



ORDER

A separate 10 percent evaluation for left knee instability is granted.


REMAND

With respect to the issue of entitlement to a TDIU, in its December 2011 remand, the Board directed the AOJ to schedule the Veteran for a VA joints (left knee) examination, and to have the examiner opine as whether the Veteran was unable to obtain or maintain substantially gainful employment due only to his service-connected left knee disability (his only service-connected disability), consistent with his education and occupation experience, irrespective of age and any nonservice-connected disorders.  The requested VA knee examination was obtained in January 2014; however, the examiner did not address the Veteran's employability as requested by the Board.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with all remand orders.  Where any remand order was not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development. Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, an addendum opinion addressing employability should be obtained upon remand.  

Lastly, it should be noted that in September 2014, the Veteran's attorney submitted a letter to the Board indicating that he was sending "significant amounts of new information" in support of the Veteran's claim for TDIU/employability directly to the RO/AOJ.  Clearly, the Board is not in receipt of the aforementioned evidence, and thus, the claim for TDIU must be remanded to RO for consideration of such. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the January 2014 VA examiner for an addendum opinion concerning the Veteran's claim for a TDIU rating due to service-connected left knee disability. 

Please clarify the nature and extent of the social and industrial impairment due solely and exclusively as a result of his service-connected left knee stability.  The examiner should provide a detailed rationale for his answer.

If the January 2014 examiner is not available, provide the Veteran another VA examination in order to determine the nature and extent of all impairment due to his service-connected left knee disability. 

The claims file and a separate copy of this remand must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the claims folder. The AMC/RO should also ensure that the examiner provided all information required for rating the Veteran's service-connected left knee disability, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable. 

The rationale for all opinions expressed must also be provided.

2. Thereafter, adjudicate the issue of TDIU to include as to whether referral for extraschedular evaluation is warranted.  If referral is warranted, the case should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b).

3. If the benefit sought on appeal is not granted, the RO should issue the Veteran and his attorney a supplemental statement of the case and provide them an opportunity to respond.  If otherwise in order, return the Veteran's VA claims folder to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


